PER CURIAM.
John Ross appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the appellant’s allegation regarding the voluntariness of his plea is facially sufficient, the motion did not contain an oath. See Scott v. State, 464 So.2d 1171 (Fla.1985). We therefore affirm the summary denial without prejudice to the filing of a properly sworn motion. See McWilliams v. State, 469 So.2d 229 (Fla. 2d DCA 1985).
LEHAN, Acting C.J., and FRANK and PATTERSON, JJ., concur.